ESTATE OF TIMOTHY J. TEHAN, DECEASED, TIMOTHY R. TEHAN, EXECUTOR, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentEstate of Tehan v. Comm'rNo. 17282-03 United States Tax CourtT.C. Memo 2005-128; 2005 Tax Ct. Memo LEXIS 129; 89 T.C.M. (CCH) 1374; May 31, 2005., Filed *129 Michael F. Callahan, for petitioner.William J. Gregg and Ann Welhaf, for respondent.  Chiechi, Carolyn P.CAROLYN P. CHIECHIMEMORANDUM FINDINGS OF FACT AND OPINIONCHIECHI, Judge: Respondent determined a deficiency of $ 132,415 in Federal estate tax (estate tax) with respect to the estate (estate) of Timothy J. Tehan (decedent).The issues remaining for decision are:(1) Is certain property includible in decedent's gross estate under section 2036(a)(1)? 1 We hold that it is.(2) Is the estate entitled to deduct under section 2053 claimed personal representative's commissions in excess of the amount allowed by respondent? We hold that it is to the extent stated herein.FINDINGS OF FACTMost of the facts have been stipulated and are so found.At the time the petition was filed, Timothy*130  R. Tehan (Mr. Tehan), the son of decedent and the personal representative of the estate, resided in Bethesda, Maryland.Decedent had eight children, including Mr. Tehan. Decedent's other children are: Ann M. Sanner, Patrick G. Tehan, Eileen T. Tehan, Daniel J. Tehan, Erin M. Boccia, Maureen R. Tehan, and William T. Tehan.On March 28, 1990, decedent purchased condominium unit number 610N (decedent's residence) at 8101 Connecticut Avenue, Chevy Chase, Montgomery County, Maryland. The purchase price of that condominium was $ 240,000.On January 25, 1992, decedent, while residing in decedent's residence, executed a declaration of trust under which he placed $ 100 and certain life insurance policies into an irrevocable trust known as the "Timothy J. Tehan Irrevocable Trust".On November 5, 1997, in anticipation of the three deeds discussed below that decedent executed with respect to decedent's residence, decedent and decedent's children executed an agreement (November 5, 1997 agreement) concerning that residence, which was the only agreement with respect to decedent's use and occupancy of decedent's residence into which decedent and decedent's children entered. The November 5, 1997 agreement*131  provided in pertinent part:   THIS AGREEMENT, made this ___ day of _______,   1997, 2 by and between TIMOTHY J. TEHAN and TIMOTHY R.   TEHAN, ANN M. SANNER, PATRICK G. TEHAN, EILEEN T.   TEHAN, DANIEL J. TEHAN, ERIN M. BOCCIA, MAUREEN R.   TEHAN and WILLIAM T. TEHAN (collectively the "Owners").              * * * * * * *   NOW THEREFORE, in consideration of the mutual promises,   covenants and agreements herein contained, the parties agree as   follows:   1. Occupancy of Property and Payment of Expenses. Timothy   J. Tehan shall have the sole and exclusive right to the use and   occupancy of the Property for such period of time as he desires.   While he is occupying the Property, Timothy J. Tehan shall not   pay any rent, but shall be solely responsible for the payment of   any mortgage secured against the Property, the monthly   condominium assessment, the annual real estate taxes and   insurance premiums for the Property, and all costs or expenses   in connection with the maintenance and repair of the Property.   At*132  such time as Timothy J. Tehan ceases to occupy the Property,   such costs and expenses shall be divided between the owners of   the Property, in accordance with their percentage interest in   the Property.   2. Restrictions on Transfer of Interest. Except as   otherwise provided herein, no owner shall sell, hypothecate,   pledge, assign or otherwise, transfer with or without   consideration any part of his/her interest in the Property to   any other person without first offering his/her interest first   to Timothy J. Tehan, and secondly, to the other owners, in   accordance with the provisions of this Paragraph 2:   (A) The owner desiring to sell, encumber or otherwise dispose of   his/her interest in the Property (the "Selling Owner") shall   submit a written offer to sell his or her interest to Timothy J.   Tehan, setting forth the price and terms and conditions under   which he/she is willing to sell his/her interest. For a period   of ninety (90) days after receipt of such offer, Timothy J.   Tehan shall have the right to accept said offer and to purchase   the interest*133  of the Selling Owner.   In the event Timothy J. Tehan does not accept the offer, then   the other owners shall have the option, in proportion to their   ownership interest, to purchase said interest by notifying the   Selling Owner within thirty (30) days after the expiration of   Timothy J. Tehan's option. If the owners accept the offer, they   shall, at the same time, fix a closing date not more than sixty   (60) days after the date of acceptance.   The purchase price shall be payable in cash on the closing date,   unless the offer provides otherwise.   If Timothy J. Tehan and the owners all fail to accept the offer,   then the Selling Owner shall be free, for a period of thirty   (30) days thereafter, to solicit offers from any bona fide   prospective purchasers.   If the Selling Owner receives a bona fide offer to purchase   his/her interest at a price and on terms acceptable to the   Selling Owner, he/she shall send a written copy of said offer to   Timothy J. Tehan and the other owners and, for a period of   ninety (90) days after receipt of the offer, Timothy*134  J. Tehan   and the other owners shall have the option to purchase the   interest of the Selling Owner at the same price and on the same   terms and conditions as set forth in the offer of the bona fide   prospective purchaser. If Timothy J. Tehan or the other owners   do not exercise the said option, the Selling Owner shall be free   to sell his/her interest to the bona fide prospective purchaser   provided: (i) the purchase price and terms and conditions of   sale shall not be different than set forth in the bona fide   offer previously sent to Timothy J. Tehan and the other owners;   (ii) if the sale is not consummated within thirty (30) days   after the option of Timothy J. Tehan and the other owners   expire, the interest shall once again be subject to the   restrictions herein; and any transferee of the Selling Owner's   interest shall automatically be bound by the terms of this   Agreement and shall be required to join in, execute, acknowledge   and deliver a copy of this Agreement, and he/she shall thereupon   become an owner.   3. Sale of Property. At such time as*135  Timothy J. Tehan   ceases to occupy the Property, the Property shall be sold and   the net proceeds of sale shall be allocated and distributed   among the Owners in proportion to their percentage of ownership   interest. [Reproduced literally.]On or about November 5, 1997, decedent executed a deed (first deed), which was recorded. That deed provided in pertinent part:   Witnesseth, that for no consideration, the Grantor   [decedent] does hereby grant and convey unto each of the   Grantees [decedent's children], in fee simple and as tenants in   common, an undivided 4.5% interest, in and to that piece or   parcel of improved land [decedent's residence] * * *.On or about January 2, 1998, decedent executed a second deed (second deed), which was recorded. That deed provided in pertinent part:   Witnesseth, that for no consideration, the Grantor*136     [decedent] does hereby grant and convey unto each of the   Grantees [decedent's children], in fee simple and as tenants in   common, an undivided 4.5% interest, in and to that piece or   parcel of improved land [decedent's residence] * * *.              * * * * * * *The Grantor does furthermore confirm that, as of the date of execution of this instrument, ownership of the property hereinabove described is vested in the following entities, as tenants in common, with their percentage interest opposite each name:             PERCENTAGENAME            INTERESTTIMOTHY J. TEHAN      28%TIMOTHY R. TEHAN      9%ANN M. SANNER        9%PATRICK G. TEHAN      9%EILEEN T. TEHAN       9%DANIEL J. TEHAN       9%ERIN M. BOCCIA       9%MAUREEN R. TEHAN      9%WILLIAM T. TEHAN      9%On or about March 22, 1999, decedent executed a third deed (third deed). 3 That deed provided in pertinent part:   Witnesseth, that for no consideration, the*137  Grantor   [decedent] does hereby grant and convey unto each of the   Grantees [decedent's children], in fee simple and as tenants in   common, an undivided 3.5% interest, in and to that piece or   parcel of improved land [decedent's residence] * * *.              * * * * * * *   The Grantor does furthermore confirm that, as of the date of   execution of this instrument, ownership of the property   hereinabove described is vested in the following entities, as   tenants in common, with their percentage interest opposite each   name:             PERCENTAGENAME            INTERESTTIMOTHY R. TEHAN      12.5%ANN M. SANNER       12.5%PATRICK G. TEHAN      12.5%EILEEN T. TEHAN      12.5%DANIEL J. TEHAN      12.5%ERIN M. BOCCIA       12.5%MAUREEN R. TEHAN      12.5%WILLIAM T. TEHAN      12.5%*138  At all times after decedent and decedent's children executed the first deed on November 5, 1997, until decedent died on May 17, 1999, decedent continued to treat decedent's residence as his own. Thus, pursuant to the terms of the November 5, 1997 agreement, until he died decedent continued to (1) use and occupy decedent's residence and (2) pay all of the monthly expenses with respect to that residence (monthly expenses), which totaled about $ 900 excluding utility expenses and between $ 1,000 and $ 1,100 including utility expenses 4*139  and which included condominium fees, 5 real property taxes on decedent's residence, homeowner's insurance, and expenses of maintaining that residence. 6 At no time did decedent need permission from his children in order to have guests at decedent's residence or to redecorate it. At no time during decedent's life did any of decedent's children use or occupy decedent's residence or pay any of the monthly expenses with respect to that residence. None of decedent's children attempted to sell his or her purported interest in decedent's residence before decedent died. After decedent died, decedent's children sold that residence.On August 17, 1998, decedent executed a last will and testament (decedent's will). Decedent's will provided in pertinent part:                ITEM I   I direct my Personal Representative, hereinafter named, to pay   the expenses of my last illness and funeral as soon after my   death as may be practicable in such amount as he may deem   proper, and without regard to any limitation in the applicable   local law as to the amount*140  of such expenses.                ITEM II   I direct that all inheritance, estate, legacy or other taxes   which may be imposed with respect to my estate, whether or not   passing under this will, shall be paid out of my residuary   estate.               ITEM III   All the rest, residue and remainder of my estate, of whatsoever   kind and wheresoever situate, I give, devise and bequeath,   absolutely and in fee simple, unto my children, TIMOTHY R.   TEHAN, ANN M. SANNER, PATRICK G. TEHAN, EILEEN T. TEHAN, DANIEL   J. TEHAN, ERIN M. BOCCIA, MAUREEN R. TEHAN and WILLIAM T. TEHAN,   in equal shares, per stirpes.                ITEM IV   My Personal Representative shall have the powers and duties   accorded to Personal Representatives under the Estates and  Trusts Article of the Annotated Code of Maryland, Section 7-401,   and any amendments thereto. In addition, and not by way of   limitation of any such powers, my Personal Representative is   authorized and empowered at any*141  time, and from time to time, in   his absolute discretion: (1) to hold and retain all or any   portion of property received from my estate or from any other   source, without regard to any law or will of court concerning   diversification, risk or non-productivity; (2) to invest and   reinvest (or leave temporarily uninvested) any funds or any   other property, of any kind or nature, without regard to any law   or rule of court prescribing investment obligation of   fiduciaries; (3) to sell, exchange, partition or otherwise to   deal with property, real or personal, at public or private sale,   for such purposes and upon such terms as my Personal   Representative may deem appropriate; (4) to borrow money and to   secure payment of any amount so borrowed by mortgage of any real   or personal property; (5) to divide and distribute any property   hereunder, in kind or in money, or in part kind and part money.                ITEM V   I do hereby nominate, constitute and appoint my son, TIMOTHY R.   TEHAN, Personal Representative of this, my Last Will and*142     Testament. If my said son shall fail to qualify or cease to act,   I appoint my son, PATRICK G. TEHAN, as Personal Representative   in his place and stead.   I direct that my Personal Representative not be required to file   a bond or enter other security in any jurisdiction for the   faithful performance of his duties.On May 17, 1999, decedent died while a resident and domiciliary of Maryland. After decedent's death, pursuant to the provisions of decedent's will, the Circuit Court for Montgomery County, Maryland, sitting as the Orphans' Court (Orphans' Court), appointed Mr. Tehan as the personal representative of decedent's estate.On the date of decedent's death, the fair rental value of decedent's residence was between $ 1,600 and $ 2,200 per month. On the same date, the fair market value of that residence was $ 275,000.On or about August 17, 2000, Mr. Tehan filed Form 706, United States Estate (and Generation-Skipping Transfer) Tax Return (estate tax return), on behalf of the estate. The estate tax return listed as part of decedent's gross estate, inter alia, the following types of assets and the following date-of-death values for such*143  types of assets:Assets                       ValueSchedule A--Real Estate                 $ 0Schedule B--Stocks and Bonds            280,334Schedule C--Mortgages, Notes and Cash        178,974Schedule D--Insurance on the Decedent's Life    146,000Schedule E--Jointly Owned Property          1,380Schedule F--Other Miscellaneous Property       29,534Schedule G--Transfers During Decedent's Life       0Schedule H--Powers of Appointment             0Schedule I--Annuities               1,027,210Decedent's estate tax return claimed deductions of $ 79,993 in Schedule J, Funeral Expenses and Expenses Incurred in Administering Property Subject to Claims, which included $ 32,000 of executor's commissions and $ 10,000 of attorney's fees. Decedent's estate tax return did not claim any deductions in Schedule L, Expenses Incurred in Administering Property Not Subject to Claims.On a date not disclosed by the record between May 5 and June 28, 2001, Mr. Tehan, in his capacity as the personal*144  representative of the estate, and his attorney filed with the Orphans' Court a document entitled "Consent Petition for Allowance of Personal Representative's Commissions and Attorneys' Fees" (consent petition). All of the beneficiaries of the estate consented to the granting of the consent petition. In the consent petition, the personal representative and his attorney requested the Orphans' Court to allow personal representative commissions of $ 32,000 and attorney's fees of $ 7,500. In the consent petition, the personal representative and his attorney claimed, inter alia, as follows:   8. Aggregate commissions and attorney['s] fees in excess of the   amount authorized by section 7-601 of the Estates and Trusts   Article [of Maryland] is [sic] requested due to the   extraordinary amount of time, diligence and expertise required   of the Personal Representative in administering the   substantially larger, but non-commissionable, "non-probate"   assets of the estate of approximately $ 1.2 million, as opposed   to the relatively modest amount of "probate assets".   Specifically, the personal representative estimates that*145  of the   more than 350 hours of time expended in administering his   father's estate over the last 22 months, approximately 50% of   this time was expended attending to issues arising from or   related to the noncommissionable portion of the taxable estate.On June 29, 2001, the Orphans' Court issued an order (June 29, 2001 order) approving, inter alia, the $ 32,000 of personal representative's commissions that Mr. Tehan requested in the consent petition. 7 Pursuant to that order, on October 15, 2004, the estate issued a $ 32,000 check to Mr. Tehan. Mr. Tehan deposited that check into his personal savings account on November 9, 2004, three days before the trial was held in this case.In the notice of deficiency (notice) that respondent issued with respect to decedent's estate, respondent determined, inter alia, to include in decedent's gross estate under section*146  2036(a)(1) decedent's residence that respondent determined had a value of $ 310,000 on the date of decedent's death. 8 In the notice, respondent also determined, inter alia, to disallow as deductions (1) $ 20,822 of the $ 32,000 claimed as personal representative's commissions and (2) $ 2,500 of the $ 10,000 claimed as attorney's fees. 9*147  OPINIONWe first address section 7491(a). The parties agree that section 7491(a) is applicable in the instant case. The parties disagree, however, over whether the burden of proof has shifted to respondent under section 7491(a) with respect to the issue presented under section 2036(a)(1). 10 We need not and shall not address that disagreement. That is because resolution of the issue presented under section 2036(a)(1) does not depend on who has the burden of proof.Section 2036(a)(1)The only dispute between the parties under section 2036(a)(1)11 is whether decedent retained for his life the possession or enjoyment of decedent's residence within the meaning of that section. It is the estate's position that he did not. It is respondent's position that he did.*148  In support of the estate's position under section 2036(a)(1), the estate argues:   Here, the decedent made three transfers. The transfers were for   less than full consideration. In fact they were gratuitous;   gifts to his children. However, they were not transfers under   which he retained for his life the right to possession or   enjoyment of the property transferred or the income from the   property.   The deeds were absolute transfers of fee interests in the   property without reservation. The decedent did not retain under   the transfer the right to possession or enjoyment of the   condominium for his life. Until the third conveyance, March 22,   1999, the decedent was a tenant in common with his grantees. As   a co-tenant he had the non-exclusive right to use and enjoy the   property as did all the other co-tenants. See generally   20 Am.Jur.2d-Tenancy and Joint Ownership. Sec. 32, 41, 42.  The decedent acquired the right to exclusive possession of the   condominium by contract, the parties' Agreement regarding use   and payment of expenses * * * (hereinafter "the*149  Agreement").   Generally, all cotenants are obligated to contribute to the   expenses and upkeep of the property and a tenant who pays more   than his pro-rata share is entitled to contribution from the   other tenants. Kline v Kline, 85 Md. App. 28">85 Md. App. 28, 49, 581 A2d 1300,    (Md. App. 1991) cert. den. 587 A2d 246, 322 Md. 240">322 Md. 240    However, here the parties entered into an Agreement that   provided for the decedent's exclusive use and occupancy of the   condominium in return for payment of all of the expenses of the   condominium. The grantees gave up their right to use and   occupancy in return for the decedent's agreement to pay all of   the expenses and not look to them for contribution. The   Agreement was intended to cover only the period of time between   the first conveyance and the last conveyance.              * * * * * * *   In Guynn v United States, 437 F.2d 1148">437 F.2d 1148, 71-1 USTC Par. 12,742   (4th Cir. 1971), the decedent, an eighty year old woman,   conveyed a residence to her daughter but remained in the   residence*150  without an express agreement that entitled her to do   so, paid no rent to the grantee, and paid for improvements and   certain expenses. The decedent's grantee, her daughter,   testified that the decedent's remaining in the property was not   discussed because it was understood by all involved that she   would stay in the property until her death. The Fourth Circuit   held that the property was included in the estate based on an   implied agreement for a retained life estate.   In [Estate of] Barlow [v. Commissioner, 55 T.C. 666">55 T.C. 666   (1971)], the decedent and wife conveyed farm property to their   four children, simultaneously leasing the property back for a   share of the crops that was found to be fair market rental. The   property was not included in the taxable estate even though for   four years the decedent did not actually pay the rent. The Court   found that the outright transfer of the property to the children   and the lease back were bona fide transactions. The forbearance   from collecting rent was due to circumstances that arose later   and were not*151  contemplated by the parties at the time of the   transaction.   The difference between Barlow and Guynn is that in   Barlow, as in this case, the decedent really transferred   the entire fee without retaining a life estate. Barlow,   like the decedent here, was contractually obligated to pay for   his continuing use of the property, no life estate having been   reserved under the transfer. Guynn simply remained in   possession without paying any quid pro quo because the   parties so agreed. She retained a life estate so Section 2036    applied. There was no discussion or paperwork because none was   needed. [Reproduced literally.]In support of respondent's position under section 2036(a)(1), respondent argues:   A decedent's gross estate includes property interests with a   retained life estate. I.R.C. section 2036(a). Inclusion is   required where the decedent retained "possession or enjoyment"   or right to income from property transferred for less than full   consideration. I.R.C. section * * * 2036(a)(1)* * *. Here, the   decedent retained the necessary*152  "possession or enjoyment" of his   personal residence-Unit #610N such that its value should be   included in the decedent's gross estate. Even though the   decedent and his eight children executed a series of conveyances   transferring legal title to Unit #610N, no consideration was   paid by the decedent's children for the conveyance. The decedent   paid all of the expenses for Unit #610N before, during, and   after the series of conveyances. The decedent did not pay any   rent for the occupancy of Unit #610N before, during, and after   the series of conveyances. His "possession or enjoyment" of Unit   #610N was undisturbed during and after the series of transfers.   He did not need the approval of his children to have guests or   redecorate Unit #610N. It was uncontroverted at trial that even   if the decedent had not paid expenses to maintain Unit #610N   during and after the series of transfers, his children would not   have sought to evict him from Unit #610N. Finally, as legal   title of the decedent's eight children in Unit #610N increased   progressively to 36%, then 72% and, *153  finally, 100%, the decedent   still paid all of the expenses to maintain Unit #610N without   reflecting any change in ownership.   When all is said and done, the decedent retained complete   "possession or enjoyment" over Unit #610N before, during, and   after the series of transfers. As such, Code section 2036    mandates that the value of Unit #610N be included in the   decedent's gross estate. * * *Section 2036(a)(1) applies if there exists at the time of the transfer of property an agreement, either express or implied, that the transferor will retain possession or enjoyment of the property transferred, even if the transferor has no legally enforceable right to do so. Guynn v. United States, 437 F.2d 1148">437 F.2d 1148, 1150 (4th Cir. 1971); Estate of Rapelje v. Commissioner, 73 T.C. 82">73 T.C. 82, 86 (1979); Estate of Honigman v. Commissioner, 66 T.C. 1080">66 T.C. 1080, 1082 (1976); Estate of Barlow v. Commissioner, 55 T.C. 666">55 T.C. 666, 670 (1971).In the case of real property, the terms "'possession' and 'enjoyment' [in section 2036(a)(1)] have been interpreted to mean 'the lifetime use of the property.'" Estate of Maxwell v. Commissioner, 3 F.3d 591">3 F.3d 591, 593 (2d Cir. 1993)*154  (quoting United States v. Byrum, 408 U.S. 125">408 U.S. 125, 147, 33 L. Ed. 2d 238">33 L. Ed. 2d 238, 92 S. Ct. 2382">92 S. Ct. 2382 (1972)), affg. 98 T.C. 594">98 T.C. 594 (1992).In the present case, there was an express agreement, namely the November 5, 1997 agreement, which was executed on the same date on which the first deed was executed, under which decedent continued during his lifetime to (1) use and occupy, i.e., possess and enjoy, decedent's residence, (2) pay all of the monthly expenses with respect to that residence, 12 and (3) otherwise treat that residence as his own. At no time did decedent need permission from his children in order to have guests at decedent's residence or to redecorate it. At no time during decedent's life did any of decedent's children use or occupy decedent's residence or pay any of the monthly expenses with respect to that residence. None of decedent's children attempted to sell his or her purported interest in decedent's residence before decedent died. 13*155 This Court and other courts have found that facts such as those which we have found in the instant case surrounding the transfer of property by a decedent demonstrate that the decedent retained possession and enjoyment of the property transferred within the meaning of section 2036(a)(1). See, e.g., Estate of Maxwell v. Commissioner, supra at 594; Guynn v. United States, supra; Estate of Rapelje v. Commissioner, supra at 88; Estate of Honigman v. Commissioner, supra at 1083; Estate of Kerdolff v. Commissioner, 57 T.C. 643">57 T.C. 643, 649 (1972).The estate's reliance on Estate of Barlow v. Commissioner, supra, is misplaced. In Estate of Barlow, the decedent involved there and his wife gratuitously transferred a farm to their children and, under a contemporaneously executed lease, retained the possession and enjoyment of that farm in return for the payment by them of a "fair, customary rental". Id. at 667, 671. In the instant case, the November 5, 1997 agreement was not a lease agreement, and decedent did not agree under that agreement to pay any rent, 14 let alone fair rental value, for his possession and enjoyment*156  of decedent's residence. 15Based upon our examination of the entire record before us, we find that decedent retained a life estate in decedent's residence during the period November 5, 1997, until the date of his death. On that record, we further find that decedent retained possession and enjoyment of decedent's residence within the meaning of section 2036(a)(1). On the record before us, we find that the value of decedent's residence is includible in decedent's gross estate under that section. 16*157 Section 2053The estate has the burden of establishing its entitlement to deduct under section 2053 the claimed personal representative's commissions. 17It is the estate's position that it is entitled to deduct under section 2053 personal representative's commissions of $ 32,000. It is respondent's position that the estate is entitled to deduct under section 2053 personal representative's commissions of $ 11,607. 18In support of its position under section 2053, the estate argues that, under section 20.2053-3(b), Estate Tax Regs., 19*159  the June 29, 2001 order of the Orphans' Court, which allowed $ 32,000 of personal representative's commissions, 20 is dispositive of the issue presented*158  under section 2053. According to the estate:  Section 20.2053-3(b), Estate Tax Regs. appears to provide, by   negative implication, that a state court order is dispositive of   the issue of the deductibility of personal representative's   commissions. It provides that "the executor may deduct has   commissions in such amount as has actually been paid. If the   amount of the decree has not been fixed by order of the proper   court, the deduction will be allowed*** to the extent that   all three of the following conditions are satisfied. . . ."   Id. The further requirements are applicable only to cases   where personal representative's commissions are not approved by   court order. [Reproduced literally.]In support of respondent's position under section 2053, respondent argues that, under section 7-602 of Md. Code Ann., Est. & Trusts (1999) (Md. Code Ann., Est. & Trusts, sec. 7-602), 21 the aggregate amount of personal representative's commissions and attorney's fees allowable as a deduction is limited to the amount determined under section 7-601(b) of Md. Code Ann., Est. & Trusts (1999) (Md. Code Ann., Est. & Trusts, sec. 7-601(b)) (quoted and discussed below). Consequently, according to respondent, the estate is entitled to deduct under section 2053 only $ 11,607 of personal representative's commissions.*160 In determining the taxable estate, section 2053(a)(2), relating to expenses incurred in administering property that is included in the gross estate and subject to claims, allows a deduction from the value of the gross estate of "such amounts * * * for administration expenses * * * as are allowable by the laws of the jurisdiction * * * under which the estate is being administered." Section 20.2053-3, Estate Tax Regs., provides in pertinent part:  (a) In general. The amounts deductible from a decedent's   gross estate as "administration expenses" of the first category   (see paragraphs (a) and (c) of section 20.2053-1) are limited to   such expenses as are actually and necessarily incurred in the   administration of the decedent's estate; that is, in the   collection of assets, payment of debts, and distribution of   property to the persons entitled to it. * * * Expenditures not   essential to the proper settlement of the estate, but incurred   for the individual benefit of the heirs, legatees, or devisees,   may not be taken as deductions. Administration expenses include   (1) executor's commissions; (2) attorney's*161  fees; and (3)   miscellaneous expenses. * * *Section 2053(b) allows deductions of amounts representing expenses incurred in administering property that is included in the gross estate and not subject to claims to the same extent such expenses would be allowable as deductions under section 2053(a)(2) if such property were subject to claims, and such amounts are paid before the expiration of the period of limitation for assessment provided in section 6501. Section 20.2053-8, Estate Tax Regs., provides in pertinent part:  Usually, these expenses [expenses in administering property not   subject to claims] are incurred in connection with the   administration of a trust established by a decedent during his   lifetime. They may also be incurred in connection with the   collection of other assets or the transfer or clearance of title   to other property included in a decedent's gross estate for   estate tax purposes but not included in his probate estate.   (b) These expenses may be allowed as deductions only to the   extent that they would be allowed as deductions under the first   category [of deductions set*162  forth in section 20.2053-1(a)(1),   Estate Tax Regs.] if the property were subject to claims. See  section 20.2053-3. The only expenses in administering property not   subject to claims which are allowed as deductions are those   occasioned by the decedent's death and incurred in settling the   decedent's interest in the property or vesting good title to the   property in the beneficiaries. Expenses not coming within the   description in the preceding sentence but incurred on behalf of   the transferees are not deductible.   (c) The principles set forth in paragraphs (b), (c), and (d) of  section 20.2053-3 (relating to the allowance of executor's   commissions, attorney's fees, and miscellaneous administration   expenses of the first category [of deductions set forth in  section 20.2053-1(a)(1), Estate Tax Regs.]) are applied in   determining the extent to which trustee's commissions,   attorney's and accountant's fees, and miscellaneous   administration expenses are allowed in connection with the   administration of property not subject to claims.Section 20.2053-1(b)(2), *163  Estate Tax Regs., relating to the effect of a local court decree on expenses claimed under section 2053(a) and (b) provides in pertinent part:  (2) Effect of court decree. The decision of a local court   as to the amount and allowability under local law of a claim or   administration expense will ordinarily be accepted if the court   passes upon the facts upon which deductibility depends. * * * If   the decree was rendered by consent, it will be accepted,   provided the consent was a bona fide recognition of the validity   of the claim (and not a mere cloak for a gift) and was accepted   by the court as satisfactory evidence upon the merits. It will   be presumed that the consent was of this character, and was so   accepted, if given by all parties having an interest adverse to   the claimant. The decree will not be accepted if it is at   variance with the law of the State; as, for example, an   allowance made to an executor in excess of that prescribed by   statute. * * *In determining the deductibility of expenses under section 2053, the deductions claimed must be allowable not only by the*164  State law under which the estate is administered but also by Federal law. See Estate of Grant v. Commissioner, 294 F.3d 352">294 F.3d 352, 354 (2d Cir. 2002), affg. T.C. Memo. 1999-396; Estate of Love v. Commissioner, 923 F.2d 335">923 F.2d 335, 337 (4th Cir. 1991), affg. T.C. Memo. 1989-470; Estate of Posen v. Commissioner, 75 T.C. 355">75 T.C. 355, 367 (1980).We reject the estate's argument that the June 29, 2001 order of the Orphans' Court is "dispositive of the issue of the deductibility of personal representative's commissions." The exercise of the discretion of the Orphans' Court of Maryland to determine the amount of commissions allowable to a personal representative is limited by Maryland statutes to the amounts prescribed in such statutes. Am. Jewish Joint Distrib. Comm. v. Eisenberg, 194 Md. 193">194 Md. 193, 70 A.2d 40">70 A.2d 40, 41 (Md. 1949); Cearfoss v. Snyder, 182 Md. 565">182 Md. 565, 35 A.2d 235">35 A.2d 235, 237 (Md. 1943).Section 7-601(b), Md. Code Ann., Est. & Trusts, prescribes the computation of the compensation allowable to the personal representative of an estate as follows:  (b) Computation of compensation.--Unless the will provides a   larger measure of compensation, *165  upon petition filed in   reasonable detail by the personal representative * * * the court   may allow the commissions it considers appropriate. The   commissions may not exceed those computed in accordance with the   table in this subsection.If the property subject to        The commission mayadministration is:            not exceed:Not over $ 20,000                9%Over $ 20,000               $ 1,800 plus 3.6% of the                    excess over $ 20,000Thus, under Md. Code Ann., Est. & Trusts, sec. 7-601(b), the maximum compensation to which the personal representative of an estate is entitled in order to compensate such representative for all of the ordinary work of administering an estate subject to administration, see Lehman v. Kairys, 217 Md. 359">217 Md. 359, 142 A.2d 546">142 A.2d 546, 548 (Md. 1958); Talbert v. Reeves, 211 Md. 275">211 Md. 275, 127 A.2d 533">127 A.2d 533, 538 (Md. 1956), is determined by reference to the amount of property subject to administration (i.e., probate property). The parties agree that the value of decedent's*166  probate property as of the date of his death was $ 500,738. Under Md. Code Ann., Est. & Trusts, sec. 7-601(b), the maximum amount of commissions allowable to Mr. Tehan, the estate's personal representative, was $ 19,107, 22 calculated as follows:9% x $ 20,000     = $ 1,8003.6% x $ 480,738 23   = 17,307Total         = 19,107The June 29, 2001 order of the Orphans' Court allowed the estate's personal representative commissions of $ 32,000. That amount exceeds the maximum amount of commissions allowable under Md. Code Ann., Est. & Trusts, sec. 7-601(b). We are not required to accept the June 29, 2001 order of the Orphans' Court allowing $ 32,000 of personal*167  representative's commissions. Sec. 20.2053-1(b), Estate Tax Regs.On the record before us, we find that the estate is not entitled to deduct personal representative's commissions in excess of $ 19,107, the maximum amount of such commissions allowable under Md. Code Ann., Est. & Trusts, sec. 7-601(b). 24 Respondent appears to acknowledge that, if attorney's fees of $ 7,500 had not been allowed under Md. Code Ann., Est. & Trusts, sec. 7-602, the estate would have been entitled to deduct under section 2053 that maximum amount of commissions. However, as we understand respondent's position, Md. Code Ann., Est. & Trusts, sec. 7-602(c), requires that the amount of commissions allowable to a personal representative under Md. Code Ann., Est. & Trusts, sec. 7-601(b), be reduced by the amount of attorney's fees allowed. Consequently, respondent maintains that the estate is entitled to deduct under section 2053 only $ 11,607 of personal representative's commissions (i.e., $ 19,107 (maximum amount of commissions allowable under Md. Code Ann., Est. & Trusts, sec. 7-601(b)*168  ) minus $ 7,500 (attorney's fees allowed under Md. Code Ann., Est. & Trusts, sec. 7-602)).We reject respondent's interpretation of Md. Code Ann., Est. & Trusts, sec. 7-602(c). That section provides that if a Maryland court determines to allow attorney's fees, in making that determination "it shall take into consideration * * * what would be a fair and reasonable total charge for the cost of administering the estate * * * and it shall not allow aggregate compensation in excess of that figure." See Wolfe v. Turner, 267 Md. 646">267 Md. 646, 299 A.2d 106">299 A.2d 106, 109 (Md. 1973); Wright v. Nuttle, 267 Md. 698">267 Md. 698, 298 A.2d 389">298 A.2d 389, 391 (Md. 1973). Section 7-602(c), Md. Code Ann., Est. & Trusts, does not limit, as respondent appears to argue, the aggregate amount of the commissions allowable*169  to an estate's personal representative and the fees allowable to an estate's attorney to the maximum compensation allowable to such personal representative under Md. Code Ann., Est. & Trusts, sec. 7-601(b).Respondent determined to allow the estate a deduction under section 2053 of $ 7,500 for attorney's fees. Respondent does not argue, and the record does not establish, that the aggregate amount of the commissions allowable to the estate's personal representative under Md. Code Ann., Est. & Trusts, sec. 7-601(b) (i.e., $ 19,107) and the fees allowable to the estate's attorney under Md. Code Ann., Est. & Trusts, sec. 7-602, which respondent allowed the estate to deduct under section 2053 (i.e., $ 7,500), is not "a fair and reasonable total charge for the cost of administering the estate" of decedent under Md. Code Ann., Est. & Trusts, sec. 7-602(c). 25*170  Based upon our examination of the entire record before us, we find that the estate is entitled to deduct under section 2053 personal representative's commissions of $ 19,107.We have considered all of the contentions and arguments of the parties that are not discussed herein, and we find them to be without merit, irrelevant, and/or moot.To reflect the foregoing and the concessions of the parties,Decision will be entered under Rule 155.  Footnotes1. Unless otherwise indicated, all section references are to the Internal Revenue Code in effect on the date of decedent's death. All Rule references are to the Tax Court Rules of Practice and Procedure.↩2. As we found above, decedent and decedent's children executed the agreement on Nov. 5, 1997.↩3. The record does not disclose whether the third deed was recorded.↩4. Decedent's children would not have required decedent to vacate decedent's residence if he had failed to pay the monthly expenses.↩5. The record does not disclose the amount(s) of monthly condominium fees with respect to decedent's residence that decedent paid during the period Nov. 5, 1997, to the date of decedent's death. However, the record establishes that during the period Mar. 28, 1990, the date on which decedent purchased decedent's residence, until the date of his death, such condominium fees ranged from $ 396 to $ 514.↩6. There was no mortgage loan with respect to decedent's residence. Thus, decedent made no mortgage loan payments with respect to that residence during the period Nov. 5, 1997, until the date of his death.↩7. In the June 29, 2001 order, the Orphans' Court also approved the $ 7,500 of attorney's fees requested in the consent petition.↩8. In the stipulation for trial, respondent stipulated that the date-of-death value of decedent's residence was $ 275,000.↩9. In the stipulation for trial, the estate conceded, inter alia, respondent's determinations to increase decedent's taxable estate by the amounts of $ 10,000 and $ 1,896, respectively, for a note receivable and a State income tax refund. As a result of those concessions, on brief respondent concedes that the amount of personal representative's commissions that respondent determined in the notice to allow as a deduction under sec. 2053 should be increased from $ 11,178 to $ 11,607. At trial, the estate conceded respondent's determination in the notice to disallow $ 2,500 of the $ 10,000 of attorney's fees that the estate claimed as a deduction under sec. 2053↩.10. Petitioner does not claim that the burden of proof has shifted to respondent under sec. 7491(a) with respect to the issue presented under sec. 2053↩.11. Sec. 2036(a)(1) provides:SEC. 2036. TRANSFERS WITH RETAINED LIFE ESTATE.  (a) General Rule. -- The value of the gross estate shall include   the value of all property to the extent of any interest therein   of which the decedent has at any time made a transfer (except in   case of a bona fide sale for an adequate and full consideration   in money or money's worth), by trust or otherwise, under which   he has retained for his life or for any period not ascertainable   without reference to his death or for any period which does not   in fact end before his death--     (1) the possession or enjoyment of, or the right to the     income from, the property * * *↩12. Decedent's children would not have required decedent to vacate decedent's residence if he had failed to pay the monthly expenses.↩13. After decedent died, decedent's children sold that residence.↩14. Indeed, the November 5, 1997 agreement provides that decedent "shall not pay any rent" while occupying decedent's residence.↩15. Despite the purported decrease in decedent's ownership interest in decedent's residence under the first deed, the second deed, and the third deed, decedent paid all of the monthly expenses with respect to that residence.↩16. For the first time on brief, the estate advances an alternative argument that "if inclusion [of decedent's residence] in the taxable estate were to be based upon the decedent's remaining in the property for six weeks when he had no contractual right to do so, it should be limited to the 28% interest conveyed in 1999." On the record before us, we reject the estate's alternative argument. In finding that decedent retained possession and enjoyment of decedent's residence within the meaning of sec. 2036(a)(1)↩, we have not relied only on decedent's remaining in that residence during the period starting on the date on which the third deed was executed until the date of his death.17. See supra note 10.↩18. The amount of personal representative's commissions claimed by the estate that remains in dispute is $ 20,393. See supra note 9.↩19. Sec. 20.2053-3(b), Estate Tax Regs., entitled "Executor's commissions", provides in pertinent part:  The executor * * * may deduct his commissions in such an amount   as has actually been paid * * *. If the amount of the   commissions has not been fixed by decree of the proper court,   the deduction will be allowed * * * to the extent that all three   of the following conditions are satisfied:   (i) The district director is reasonably satisfied that the   commissions claimed will be paid;   (ii) The amount claimed as a deduction is within the amount   allowable by the laws of the jurisdiction in which the estate is   being administered; and   (iii) It is in accordance with the usually accepted practice in   the jurisdiction to allow such an amount in estates of similar   size and character.↩20. The June 29, 2001 order of the Orphans' Court also allowed $ 7,500 of attorney's fees.↩21. Sec. 7-602, Md. Code Ann., Est. & Trusts, provides in pertinent part:  (a) General.--An attorney is entitled to reasonable compensation   for legal services rendered by him to the estate and/or the   personal representative.   (b) Petition.--Upon the filing of a petition in reasonable   detail by the personal representative or the attorney, the court   may allow a counsel fee to an attorney employed by the personal   representative for legal services. The compensation shall be   fair and reasonable in the light of all the circumstances to be   considered in fixing the fee of an attorney.   (c) Considered with commissions.--If the court shall allow a   counsel fee to one or more attorneys, it shall take into   consideration in making its determination, what would be a fair   and reasonable total charge for the cost of administering the   estate under this article, and it shall not allow aggregate   compensation in excess of that figure.↩22. Respondent agrees that the maximum amount of commissions allowable under Md. Code Ann., Est. & Trusts, sec. 7-601(b)↩ to Mr. Tehan, the personal representative of the estate, was $ 19,107.23. The value of decedent's probate property reduced by $ 20,000 is $ 480,738.↩24. On the instant record, we find that the estate has failed to persuade us that the personal representative performed any extraordinary work of administering decedent's probate estate (or nonprobate estate).↩25. In respondent's reply brief, respondent contends for the first time that petitioner did not demonstrate "that the attorney's fees paid by the estate were for other than routine work of the estate's personal representative." We reject respondent's contention. Respondent allowed the estate to deduct under sec. 2053 $ 7,500 of attorney's fees. Implicit in respondent's determination to allow such a deduction is respondent's acknowledgment that such attorney's fees are allowable by both Maryland law and Federal law. To be allowable by Maryland law, the $ 7,500 of attorney's fees necessarily was for work other than the routine or ordinary work of an executor or administrator in administering an estate. See Riddleberger v. Goeller, 263 Md. 44">263 Md. 44, 282 A.2d 101">282 A.2d 101, 107-108 (Md. 1971); Colley v. Britton, 210 Md. 237">210 Md. 237, 123 A.2d 296">123 A.2d 296, 302-303↩ (Md. 1956).